SHEPARD, Chief Justice,
dissenting.
Some of the more vocal and harsh critics of the appellate system of justice assert that the courts too often engage in “creative cowardice” in applying worn out aphorisms of the law such as “the findings are sustained by substantial and competent although conflicting evidence” as a method of avoiding the facing and dealing with difficult decisions. In the case at hand, I would suggest that an equally applicable axiom of the law provides that a decision of a trial court involving the exercise of discretion will not be sustained if that discretion has been abused.
In my view, the stark results of the instant case indicate that the majority opinion has ignored such an abuse of discretion. The defendant-appellant is of limited education, a locomotive engineer, and earns a take-home pay of approximately $2,500.00 per month. There is no showing that his *1037income is subject to increase, but almost certainly his income will decrease due to his changed tax status. Nevertheless, he has been ordered to pay in excess of $85,-000.00 over a period of five years. That obligation in large part results from the court’s order that he support his former wife during, and pay the costs of, seven years of college education. A further part of the indebtedness results from the court’s order requiring plaintiff-appellant to shoulder the approximately $24,000.00 of community indebtedness. Another part of the obligation consists of approximately $6,700.00 of attorney fees awarded to the plaintiff-respondent ex-wife. I would hold that those above-stated facts alone indicate an abuse of discretion on the part of the trial court.
One might assume, given the size of the obligation placed upon defendant-appellant, that the parties enjoyed some degree of affluence and property of some value. Such is not the case. After a marriage of 26 years the parties separated, and plaintiff-respondent wife sought a divorce. The record reveals that the sole community property of the parties was household goods and motor vehicles of a value of less than $10,000.00. That personal property was divided between the parties. Although the parties at one time owned a residence, the indebtedness thereon was not paid and the mortgage holder foreclosed. The record contains the inference that the equity of the parties is exceeded by the mortgage indebtedness, and hence defendant-appellant will be responsible for an additional unknown amount of community debt resulting from such foreclosure. The record discloses that the parties possessed no cash or other liquid assets, no insurance policies, no value in any real estate and only minimal personal property values. During the marriage the parties had gone through four bankruptcies, and a portion of the debt assigned to the defendant-appellant was payments on a then existing wage earner plan. Nevertheless, the trial court has ordered the defendant-appellant to pay approximately $85,000.00 during the course of five years. In a different legal context, such as medical indigency cases, this Court would not hesitate to declare the defendant-appellant insolvent except for his monthly earning capacity.
I find no evidence that either of the parties is solely responsible for the lack of community assets, finances, or resources, and evidently during the marriage both parties enjoyed the available financial resources of the community. The children of the marriage have reached majority and are independent of the parties here.
At the time of the trial the plaintiff-respondent was a 46-year-old woman in good physical health, of substantial intellectual capacity, and she had regained her emotional stability. She had completed a two-year degree granting program at Idaho State University and was capable as a licensed practical nurse of earning at least $800.00 per month gross income. The costs of that program, together with her support during that time, was to be paid by the defendant-appellant. In my view there is no testimony and no finding by the trial court adequately demonstrating that the plaintiff-respondent is unable to support herself absent an additional five-year college education to be provided by the defendant-appellant. In my view the only possible basis for the decision of the trial court is the testimony of the plaintiff-respondent who stated that she “desired” to obtain a college degree in either microbiology or pharmacy. While such a desire is undoubtedly laudable, it does not in my opinion rise to the level of an obligation which a court may place upon the defendant-appellant in this particular and peculiar set of circumstances.
Unanimous Courts in Glavin v. Glavin, 94 Idaho 813, 498 P.2d 1286 (1972) and Phillips v. Phillips, 93 Idaho 384, 462 P.2d 49 (1969) made clear that spousal support should only be awarded where the wife is unable, as contrasted with unwilling, to support herself. The rule laid down by the Court in those cases has been essentially codified in I.C. § 32-705, with the only change being cosmetic in nature by making an award of spousal support gender neutral. In the instant case plaintiff-respondent specifically testified that on comple*1038tion of her LPN degree she would be able to obtain employment. I would hold that the evidence is insufficient to establish that as of July 1985 plaintiff-respondent was unable to support herself and therefore spousal support was necessary from defendant-appellant. I would remand for further consideration, and if necessary the taking of additional evidence on that question. In any event, I would hold that the record is totally devoid of any evidence even suggesting that plaintiff-respondent is or will be unable to support herself in the absence of five years additional college education.
As to that portion of the trial court decision granting plaintiff-respondent a divorce and specifying the grounds therefore, the division of the community property and the assignment of the community debts to the defendant-appellant, I would affirm the decision of the trial court as being supported by the evidence.